https://casesearch.epcounty.com/PublicAccess/CaseDetail.aspx?CaselD...

Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back Location : All Courts Help

REGISTER OF ACTIONS
CASE No. 2020DCV3353

John E. Rhodes VS Bank of America, N.A., Bank of America Corporation, and
Merill Lynch, Pierce, Fenner & Smith, inc.

§ Case Type: Other Contract

§ Date Filed: 10/15/2020

§ Location: 327th District Court
§
§

 

PARTY INFORMATION

 

Lead Attorneys
Defendant Bank of America Corporation
Defendant Bank of America, N.A.
Defendant Merill Lynch, Pierce, Fenner & Smith, Inc.
Plaintiff Rhodes, John E, JOHN M. DICKEY
Retained

915-545-1133(W)

 

EVENTS & ORDERS OF THE COURT

OTHER EVENTS AND HEARINGS
10/15/2020! Original Petition (OCA) Doc ID# 1
10/15/2020! E-File Event Original Filing
10/19/2020|Request Doc ID#2
10/22/2020] Citation

Bank of America, N.A. Served 10/26/2020
Response Due 41/16/2020
Returned 11/05/2020
Bank of America Corporation Served 40/26/2020
Response Due 41/16/2020
Returned 41/05/2020
Meriil Lynch, Plerce, Fenner & Smith, Inc. Unserved

EXHIBIT

|

lofl 11/13/2020, 9:05 AM

 
